Willie Chief Justice.
This is a motion to affirm a certificate. The record shows notice of appeal, and an attempt to perfect it by filing an affidavit of poverty in lieu of an appeal bond. The oath seems to be in compliance with the statute in every respect except as to a description of the judgment appealed from. It does not give the number of the case, the date of the judgment, nor does it state the nature of the judgment, nor in whose favor it was rendered. In Holmes v. McIntyre, 61 Texas, 9, we held that it was necessary that an affidavit of poverty should identify the judgment appealed from with the same certainty as is required in case of an appeal bond. Were no better description of the judgment than this contained in an appeal bond, the cause would of course be dismissed. This appeal not having been perfected by a proper affidavit, the certificate must be dismissed, and it is so ordered.

Dismissed.